DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-32 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2022.
Status of Claims
This action is in reply to the election filed 15 November 2022.
Claim 1-32 are currently pending. 
Claims 21-32 have been withdrawn without traverse. 
Claims 1-20 have been elected and are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a delivery surface” in line 9 and line 13.  It is not clear if the delivery surface of line 13 is the same delivery surface as that recited in line 9.  
Claim 5 recites “similar areas” in line 3.  The term “similar areas” in claim is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide further description of similar areas and whether it is similar in material, similar by location, similar by having similar objects, etc. 
Claim 6 recites “a delivery surface” in line 3.  Claim 6 depends from claim 1 which recites “a delivery surface” in line 9 and 13.  It is not clear if the delivery surface of claim 6 is the same delivery surface as that recited in line 9 and 13 of claim 1.  
Claim 7 recites “ a delivery surface” in line 2 and is rejected for the same reasons as above.    
Claim 15 recites “wherein the first delivery surface includes at least a part of the second delivery surface”.  However, claim 15 depends from claim 13, which recites “selecting a first delivery surface…and selecting a second, different delivery surface”.  It is not clear how the second delivery surface can be different than the first delivery surface but also the first delivery surface be a part of the second delivery surface.  
Claims 2-20 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Thompson et al. (WO 2017/151356A1, hereinafter "Thompson", provided in the IDS).
Regarding claim 1, Thompson discloses a method comprising: 
causing an unmanned aerial vehicle (UAV) to pick up and secure a payload at a first physical location using a retractable delivery mechanism (see at least Thompson [0020] “The propellers allow the UAS to lift one or more packages 220 and carry the one or more packages to one or more desired delivery sites. Typically, the propellers can be cooperatively controlled, in some instances, to hover over a desired delivery location. In some implementations, the UAS further includes a crane system 204 that enables the lowering of at least a retractable interface system 206. Additionally, in some applications, the UAS includes a package holder 216 that is configured to secure and/or hold at least one package that is to be delivered by the UAS at a delivery location”) ; 
generating control commands configured to cause the UAV to fly from the first location to a designated second physical location (see at least Thompson [0017] “The pilot can issue commands through the pilot system that are wirelessly communicated to a respective UAS that are implemented by the UAS allowing the pilot to control the flight of the UAS”).; 
obtaining sensor data at the designated second physical location using one or more sensors of the UAV (see at least Thompson [0033] “The UASs 102 may further include one or more cameras 512 that capture images and/or video that can be evaluated by the UAS control circuit 502, pilot systems, pilots at the pilot systems, and/or other systems. In operation, the UAS control circuit 502 of the UAS can activate one or more of the cameras 512, and in some implementations activates a cameras based on a predefined delivery sequence (e.g., when within a threshold distance of a delivery location activate a camera to capture images and/or video, when hovering over a delivery location, while lowering a package by a crane system 204, and the like…”) ; 
based on the sensor data, obtaining one or more characteristics of an area which may be used as a delivery surface at the second physical location (see at least Thompson [0033] “;In some embodiments, one or more pictures and/or video captured by the camera/s 512 of the UAS can be evaluated for one or more parameters, rules and/or conditions. For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.”) 
obtaining rule data indicative of one or more criteria associated with an appropriate delivery surface (see at least Thompson [0033] “;In some embodiments, one or more pictures and/or video captured by the camera/s 512 of the UAS can be evaluated for one or more parameters, rules and/or conditions. For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.”.  The examiner interprets “identify and/or confirm” to correspond to obtaining the rules. Alternatively, Thompson also discloses confirmation of the customer before delivering in [0049] which can also be interpreted as a rule and the following selection of the delivery location.) ; 
based on the obtained one or more characteristics and the obtained rule data, selecting a delivery surface in the area (see at least Thompson [0033] “For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.” Determining if the delivery should commence corresponds to selecting the delivery surface); and 
causing the retractable delivery mechanism to lower the payload towards the selected delivery surface (see at least Thompson [0035] “The UAS control circuit 502 and/or a control circuit of the crane system can control the descent of the interface system 206 and/or package 220 by controlling a rate at which the UAS drops in elevation, and/or controlling the rate of spooling by the crane system in lowering the user interface system and/or package.”)
Regarding claim 2, Thompson disclose the method of Claim 1, wherein the obtained one or more characteristics include one or more of: a type of material on at least part of the area; a size of at least part of the area; a slope of at least part of the area; a distance between at least part of the area and a selected delivery location; and a proximity from at least part of the area to one or more other detected objects (see at least Thompson [0033] “;In some embodiments, one or more pictures and/or video captured by the camera/s 512 of the UAS can be evaluated for one or more parameters, rules and/or conditions. For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.”)
Regarding claim 3, Thompson discloses the method of claim 1, comprising obtaining data indicative of one or more current environmental conditions and selecting the delivery surface at least in part on the current environmental condition data objects (see at least Thompson [0032] and [0033] which discloses weather sensors as well as sensors that detect objects “The sensors can include substantially any relevant sensor such as, but not limited to, one or more inertial sensors, accelerometers, altimeters, gyroscopes, compass, distance measurement systems (e.g., ultrasound, laser, etc.), and/or other such sensor information. Other sensors 514 may be included that may or may not be used for location detection, such as but not limited to wireless signal strength sensor, weather sensors, and the like….In some embodiments, one or more pictures and/or video captured by the camera/s 512 of the UAS can be evaluated for one or more parameters, rules and/or conditions. For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.”).
Regarding claim 6, Thompson discloses the method of claim 1, comprising: 
based on the sensor data, obtaining one or more characteristics of a plurality of candidate surfaces which may be used as a delivery surface at the second physical location (see at least Thompson [0033] and [0041] “;In some embodiments, one or more pictures and/or video captured by the camera/s 512 of the UAS can be evaluated for one or more parameters, rules and/or conditions. For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.”  And “The interface system control circuit may further communicate with the UAS 102. Information such as customer acknowledgments, customer requests, customer rejection of delivery, activation commands, overrides, halt commands, and the like can be communicated via wired and/or wireless communication. In some instances, the interface system control circuit can activate the UAS to implement one or more actions. For example, an input received through the retractable interface system can be communicated to the UAS control circuit 502 and the UAS control circuit can cause the UAS to implement one or more actions in response to the input. This can include triggering the crane motor 210 to retract or lower the interface system, move to a different delivery location (e.g., shift five feet to the right), not delivery a package, release a package, and/or other such actions. For example, a user can activate a button or other indicator on the user interface 608 acknowledging receipt of a package, and the UAS can withdraw from the delivery location. In some embodiments, interface system includes a signature capturing system 612 configured to capture a signature from the customer as part of a delivery process in delivering a package. In some instances, this cooperates with a touch screen that detects contact by a customer's finger, a stylus, or the like.); and 
selecting the delivery surface from the plurality of candidate surfaces based on a comparison between the obtained one or more characteristics and the rule data (see at least Thompson [0041] which teaches selecting a delivery location among multiple locations, move 5 feet “The interface system control circuit may further communicate with the UAS 102. Information such as customer acknowledgments, customer requests, customer rejection of delivery, activation commands, overrides, halt commands, and the like can be communicated via wired and/or wireless communication. In some instances, the interface system control circuit can activate the UAS to implement one or more actions. For example, an input received through the retractable interface system can be communicated to the UAS control circuit 502 and the UAS control circuit can cause the UAS to implement one or more actions in response to the input. This can include triggering the crane motor 210 to retract or lower the interface system, move to a different delivery location (e.g., shift five feet to the right), not delivery a package, release a package, and/or other such actions. For example, a user can activate a button or other indicator on the user interface 608 acknowledging receipt of a package, and the UAS can withdraw from the delivery location. In some embodiments, interface system includes a signature capturing system 612 configured to capture a signature from the customer as part of a delivery process in delivering a package. In some instances, this cooperates with a touch screen that detects contact by a customer's finger, a stylus, or the like.).
Regarding claim 7, Thompson discloses the method of claim 1,  comprising: obtaining a specification of a delivery area at the designated second physical location; using the sensor data, identifying the area based on the delivery area specification model (see at least Thompson [0033] “;In some embodiments, one or more pictures and/or video captured by the camera/s 512 of the UAS can be evaluated for one or more parameters, rules and/or conditions. For example, one or more images and/or video can be captured by the UAS of a delivery location, and can be evaluated to identify and/or confirm a location of a delivery pad, a locker, that people and/or pets are not within a threshold distance, determine whether delivery should commence and/or continue based on one or more rules and/or conditions, and other such actions.”.  Alternatively, Thompson also discloses confirmation of the customer before delivering in [0049] which can also be interpreted as a specification.).
Regarding claim 11, Thompson discloses the method of claim 1,wherein the retractable delivery mechanism is attached to a main body of the UAV, and wherein the method comprises obtaining first sensor data at the designated second physical location using one or more sensors on the main body (see at least Thompson Figure 2 wherein the retractable delivery mechanism 204 is connected to the main body of the UAS).
Regarding claim 12, Thompson discloses the method of claim 11, wherein the retractable delivery mechanism includes a payload holder, and wherein the method comprises obtaining second sensor data at the designated second physical location using one or more sensors on the payload holder (see at least Thompson, [0020] “Additionally, in some applications, the UAS includes a package holder 216 that is configured to secure and/or hold at least one package that is to be delivered by the UAS at a delivery location.” and [0040]-[0041]  “In some embodiments, the interface system 206 includes and/or couples with one or more sensors 610 and/or other such input devices…For example, an input received through the retractable interface system can be communicated to the UAS control circuit 502 and the UAS control circuit can cause the UAS to implement one or more actions in response to the input. This can include triggering the crane motor 210 to retract or lower the interface system, move to a different delivery location (e.g., shift five feet to the right), not delivery a package, release a package, and/or other such actions.” And [0046] wherein the interface system has a camera, and the interface system  “Further, the UAS may include one or more cameras 512 and/or the interface system 206 may include one or more cameras. The UAS control circuit 502 and/or the interface system control circuit 602 may activate one or more of the cameras during a delivery process of delivering a package to capture video of the delivery of the package at the delivery location. See Figure 2 and how interface 206 is part of payload holder).
Regarding claim 13, Thompson discloses the method of claim 12, comprises selecting a first delivery surface based at least in part on the first sensor data, and after the payload holder has been at least partly lowered by the retractable delivery mechanism, selecting a second, different, delivery surface based at least in part on the second sensor data (see at least Thompson, [0046] and [0049]  “For example, an input received through the retractable interface system can be communicated to the UAS control circuit 502 and the UAS control circuit can cause the UAS to implement one or more actions in response to the input. This can include triggering the crane motor 210 to retract or lower the interface system, move to a different delivery location (e.g., shift five feet to the right), not delivery a package, release a package, and/or other such actions.” And “A transceiver of the retractable interface system can communicate the input received through the retractable interface system to a UAS control circuit 502 of the UAS. The UAS control circuit can cause the UAS to implement one or more actions in response to the input. The action can be substantially any action, which may be a specific request that the UAS perform a particular action, and/or the UAS control circuit may determine to perform one or more actions based on the input. As an example, the UAS controller may initiate the delivery of the package (e.g., start lowering the package) in response to a confirmation that customer is present (e.g., through a customer entering in a code on the interface system), a customer may select an option to have the UAS change the delivery location (e.g., shift 10 feet forward), a customer may select an option to reject the delivery of a package, a customer may request a different package be returned, and/or other such inputs.”)
Regarding claim 14, Thompson discloses the method of claim 13, wherein the second sensor data comprises a signal identified using at least one of Wi-Fi, Bluetooth and Infrared short range radio signals (see at least Thompson, [0035] “In other instances, the user interface system may directly communicate via wired and/or wireless communication (e.g., cellular, Wi-Fi, Bluetooth, etc.) with one or more of the external components.”).
Regarding claim 15, Thompson discloses the method of claim 13, wherein the first delivery surface includes at least a part of the second delivery surface (see at least Thompson, [0046] and [0049]  “For example, an input received through the retractable interface system can be communicated to the UAS control circuit 502 and the UAS control circuit can cause the UAS to implement one or more actions in response to the input. This can include triggering the crane motor 210 to retract or lower the interface system, move to a different delivery location (e.g., shift five feet to the right), not delivery a package, release a package, and/or other such actions.” And “A transceiver of the retractable interface system can communicate the input received through the retractable interface system to a UAS control circuit 502 of the UAS. The UAS control circuit can cause the UAS to implement one or more actions in response to the input. The action can be substantially any action, which may be a specific request that the UAS perform a particular action, and/or the UAS control circuit may determine to perform one or more actions based on the input. As an example, the UAS controller may initiate the delivery of the package (e.g., start lowering the package) in response to a confirmation that customer is present (e.g., through a customer entering in a code on the interface system), a customer may select an option to have the UAS change the delivery location (e.g., shift 10 feet forward), a customer may select an option to reject the delivery of a package, a customer may request a different package be returned, and/or other such inputs.” As noted in the above 112 rejection it is not clear how the first delivery surface includes at least a part of the second delivery surface when the second is a different delivery surface as recited in claim 13 from which claim 15 depends.  For the purposes of the examination the examiner has interpreted the movement of 5 or 10 feet to incorporate at least a part of the second delivery surface).

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Haskin et al. (9,650,136, hereinafter "Haskin", provided in the IDS).
Regarding claim 1, Haskin discloses a method comprising: 
causing an unmanned aerial vehicle (UAV) to pick up and secure a payload at a first physical location using a retractable delivery mechanism (see at least Haskin col 3, lines 4-10, “In an example, the user may have operated a computing device to access a network-based resource to order an item. Based on this order, the item may be packaged at a facility and loaded on the UAV 110.); 
generating control commands configured to cause the UAV to fly from the first location to a designated second physical location (see at least Haskin col; 
obtaining sensor data at the designated second physical location using one or more sensors of the UAV (see at least Haskin col 3, lines 4-10; The UAV 110 may be remotely controlled or autonomously operated to fly the package 112 from the facility to the location 120, deliver the package 112, and return to the facility or to some other location. These operations of the UAV 110 may represent an example mission that the UAV 110 may be deployed to perform.”)
based on the sensor data, obtaining one or more characteristics of an area which may be used as a delivery surface at the second physical location (see at least Haskin col 3, lines 22-40, “Various techniques may be used to determine the surface 122. In one example technique, data about the surface 122, such as spatial coordinates, may be provided to the UAV 110 (e.g., transmitted thereto and stored thereat) prior to leaving the facility, on the way to the location 120, upon or after arrival to the location 120. In another example technique, this data may be generated based on sensors of the UAV 110. For instance, the UAV 110 may be equipped with a number of sensors, such as imaging, motion, radio frequency, and/or other sensors and one or more processing units to sense and process environmental data associated with the location and generate the data about the surface 122….The data about the surface… may include identifiers of, for example, an obstacle 124, an intruder 126, and/or potential thereof when such obstacle and introduce may exist on or in the vicinity of the surface 122. The obstacle 124 may represent an object that may be static, such as a tree, or that may be moving, such as a wind turbine. In comparison, the intruder 126 may represent a living being, such as the user, another user (e.g., a rebellious teenager trying to illegally capture the UAV 110), a pet, a bird, or another living being. Generally, the obstacle 124 and/or the intruder 126 may represent a potential threat to a proper delivery of the package 112 and/or to an improper capturing of the UAV 110. For example, the package 112 or the UAV 110 may get tangled in the obstacle 124. Similarly, the intruder 126 may attempt to bring the UAV 110 down. In an example, the data about the obstacle 124 and/or the intruder 126 may be determined by sensors of the UAV 110…”); 
obtaining rule data indicative of one or more criteria associated with an appropriate delivery surface (see at least Haskin col 3, line 65 through col 4, line 30, “In one example, upon being lowered by the distance, the package 112 may sit or be located at a height from the surface 122. Upon release of the cable 114, the package 112 (along with the portion 116 (or the entire cable 114) may travel the height to arrive to the surface 122. In another example, upon lowering by the distance, the package 112 may land or sit directly on the surface 122 before releasing the cable 114. In this example, the height between the package 112 (e.g., a bottom portion thereof) and the surface 122 may be minimal or non-existent…The height, or equivalently the travelled distance, may be set based on a number of parameters. The parameters may include one or more of the content of the package 112 (e.g., the ordered item), fragility of the content, the mass of the content, the type of package 112, the amount of protective packaging around the content, and/or the potential of interference in the environment associated with the location 120 (e.g., from the obstacle 124 and/or the intruder 126)…” see also column 6, lines 23-27 “This set of rules may specify parameters to determine, where, when, and/or how to deliver the payload such that a likelihood of damaging the payload (or content thereof) and/or interference with the UAV 200 may be reduced.); 
based on the obtained one or more characteristics and the obtained rule data, selecting a delivery surface in the area (see at least Haskin col 8, lines 60-65 “the UAV may sense different environmental data to determine a surface for delivering the payload and a distance by which the payload may be lowered. Accordingly, the UAV may release the payload from the payload holding mechanism”); and 
causing the retractable delivery mechanism to lower the payload towards the selected delivery surface (see at least Haskin Figure 4 and col 8, lines 60-65 “the UAV may sense different environmental data to determine a surface for delivering the payload and a distance by which the payload may be lowered. Accordingly, the UAV may release the payload from the payload holding mechanism” and column 11, lines 15-35, “In an example, as the cable 412 is being deployed (e.g., uncoiled from a spool), the UAV 410 (e.g., a control component thereof) may monitor the deployed distance (e.g., the length of the cable) to determine whether the cable 412 may have traveled the distance 430 and/or the package may be positioned at the height 432….”).
Regarding claim 2, Haskin discloses the method of Claim 1, wherein the obtained one or more characteristics include one or more of: a type of material on at least part of the area; a size of at least part of the area; a slope of at least part of the area; a distance between at least part of the area and a selected delivery location; and a proximity from at least part of the area to one or more other detected objects (see at least Haskin col. 3, lines 35-40, “The data about the surface, whether received from a remote source and/or locally generated by the UAV 110, may include identifiers of, for example, an obstacle 124, an intruder 126, and/or potential thereof when such obstacle and introduce may exist on or in the vicinity of the surface 122.” And col 4, lines 15-20, “The height, or equivalently the travelled distance, may be set based on a number of parameters. The parameters may include one or more of the content of the package 112 (e.g., the ordered item), fragility of the content, the mass of the content, the type of package 112, the amount of protective packaging around the content, and/or the potential of interference in the environment associated with the location 120 (e.g., from the obstacle 124 and/or the intruder 126).”).
Regarding claim 3, Haskin discloses the method of claim 1, comprising obtaining data indicative of one or more current environmental conditions and selecting the delivery surface at least in part on the current environmental condition data (see at least Haskin col. 3, lines 35-40, “The data about the surface, whether received from a remote source and/or locally generated by the UAV 110, may include identifiers of, for example, an obstacle 124, an intruder 126, and/or potential thereof when such obstacle and introduce may exist on or in the vicinity of the surface 122.” And col 4, lines 15-20, “The height, or equivalently the travelled distance, may be set based on a number of parameters. The parameters may include one or more of the content of the package 112 (e.g., the ordered item), fragility of the content, the mass of the content, the type of package 112, the amount of protective packaging around the content, and/or the potential of interference in the environment associated with the location 120 (e.g., from the obstacle 124 and/or the intruder 126).”).
Regarding claim 4, Haskin discloses the method of claim 1, wherein the rule data include one or more temporal criteria, and the method comprises selecting the delivery surface at least in part on a current time (see at least Haskin col. 6, lines 20-28, In addition, the storage device 208 may store a set of rules associated with lowering and releasing the payload. This set of rules may specify parameters to determine, where, when, and/or how to deliver the payload such that a likelihood of damaging the payload (or content thereof) and/or interference with the UAV 200 may be reduced” and col. 12, lines 30-43, which discusses the threat disappearing after some time which is a temporal condition. “Subsequently and before completing the release, the UAV 410 may move the package 414 to the height 432 (e.g., by changing the altitude or by winding the cable 412) and continue the release of the cable 412. This maneuver may be used, for example, in case when a potential threat (e.g., one from an intruder) may have been detected after the package 414 may have come in contact with the delivery surface 416. The converse approach may also be used when the potential threat disappears or is deemed to be a false alarm. In this case, the maneuver may start with the release initiated at the height 432 and continue with the release completed while the package 412 may have come in contact with the delivery surface 416.” And col. 14, lines 12-21, The management component 616 may be configured to provide data before deployment or after deployment to a plurality UAVs to support, direct, manage, and/or control operations of some or all of these UAVs. Data provided to a UAV may include coordinate locations of a delivery location and/or delivery surface, expected environmental conditions at the location and/or surface, a flight path, a delivery time, rules for lowering and releasing a cable and a package, and other data to facilitate the delivery of the package.” )
Regarding claim 5, Haskin discloses the method of claim 1, comprising obtaining data indicative of a prior history of successful or unsuccessful delivery to the area and/or similar areas and selecting the delivery surface based at least in part on the prior history data (see at least Haskin col. 3, line 54-57 “This external source may maintain a database of obstacles, intruders, and potential thereof per location, neighborhood, or at some other resolution level, based on historical data associated with past missions.”).
Regarding claim 6, Haskin discloses the method of claim 1, comprising: 
based on the sensor data, obtaining one or more characteristics of a plurality of candidate surfaces which may be used as a delivery surface at the second physical location and selecting the delivery surface from the plurality of candidate surfaces based on a comparison between the obtained one or more characteristics and the rule data (see at least Haskin col 3, lines 22-40, “Various techniques may be used to determine the surface 122. In one example technique, data about the surface 122, such as spatial coordinates, may be provided to the UAV 110 (e.g., transmitted thereto and stored thereat) prior to leaving the facility, on the way to the location 120, upon or after arrival to the location 120. In another example technique, this data may be generated based on sensors of the UAV 110. For instance, the UAV 110 may be equipped with a number of sensors, such as imaging, motion, radio frequency, and/or other sensors and one or more processing units to sense and process environmental data associated with the location and generate the data about the surface 122….The data about the surface… may include identifiers of, for example, an obstacle 124, an intruder 126, and/or potential thereof when such obstacle and introduce may exist on or in the vicinity of the surface 122. The obstacle 124 may represent an object that may be static, such as a tree, or that may be moving, such as a wind turbine. In comparison, the intruder 126 may represent a living being, such as the user, another user (e.g., a rebellious teenager trying to illegally capture the UAV 110), a pet, a bird, or another living being. Generally, the obstacle 124 and/or the intruder 126 may represent a potential threat to a proper delivery of the package 112 and/or to an improper capturing of the UAV 110. For example, the package 112 or the UAV 110 may get tangled in the obstacle 124. Similarly, the intruder 126 may attempt to bring the UAV 110 down. In an example, the data about the obstacle 124 and/or the intruder 126 may be determined by sensors of the UAV 110…” The examiner notes that the sensors obtain characteristics of serval surfaces which may be used as delivery surfaces).
Regarding claim 7, Haskin discloses the method of claim 1,  comprising: obtaining a specification of a delivery area at the designated second physical location; using the sensor data, identifying the area based on the delivery area specification model (see at least Haskin col 8, lines 60-65 “the UAV may sense different environmental data to determine a surface for delivering the payload and a distance by which the payload may be lowered. Accordingly, the UAV may release the payload from the payload holding mechanism” see also column 6, lines 23-27 “This set of rules may specify parameters to determine, where, when, and/or how to deliver the payload such that a likelihood of damaging the payload (or content thereof) and/or interference with the UAV 200 may be reduced. The examiner notes that the identification of the area is done based on rules and corresponds to the specifications of the delivery area); 
Regarding claim 11, Haskin discloses the method of claim 1,wherein the retractable delivery mechanism is attached to a main body of the UAV, and wherein the method comprises obtaining first sensor data at the designated second physical location using one or more sensors on the main body (see at least Haskin Figure 4 and col 8, lines 60-65 “the UAV may sense different environmental data to determine a surface for delivering the payload and a distance by which the payload may be lowered. Accordingly, the UAV may release the payload from the payload holding mechanism” and column 11, lines 15-35, “In an example, as the cable 412 is being deployed (e.g., uncoiled from a spool), the UAV 410 (e.g., a control component thereof) may monitor the deployed distance (e.g., the length of the cable) to determine whether the cable 412 may have traveled the distance 430 and/or the package may be positioned at the height 432….”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Burgess et al. (US Patent No. 9,580,173, hereinafter "Burgess") 
Regarding claim 4, Thompson discloses the method of claim 1, but does not disclose wherein the rule data include one or more temporal criteria, and the method comprises selecting the delivery surface at least in part on a current time.
Burgess discloses wherein the rule data include one or more temporal criteria, and the method comprises selecting the delivery surface at least in part on a current time ( see at least Burgess, col. 11, lines 30-45 “Such messages may include indications of: an estimated delivery time, an anticipated time until payload delivery, indications that the payload (or UAV bearing the payload) has departed for the delivery location, has reached a predetermined distance from the delivery location, has arrived at the delivery location, that the payload is descending toward the ground, and/or that delivery is now complete. In some cases, moreover, the system may allow for an intended recipient to send responsive communications to the UAV control system so as to effect a modification of one or more delivery parameters, including, without limitation, a delivery time, a delivery location, and/or other aspects of the delivery process. Additionally, the system may allow the intended recipient to accept, deny, and/or re-direct a given payload via communication with the control system.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with the aforementioned features of Burgess to consider the rule of delivery time, or a customer preferred delivery time to facilitate delivery of the package and ensure the package is delivered in a timely manner, as required by the customer.
Regarding claim 5, Thompson discloses the method of claim 1, but does not explicitly disclose obtaining data indicative of a prior history of successful or unsuccessful delivery to the area and/or similar areas and selecting the delivery surface based at least in part on the prior history data. 
Burgess discloses obtaining data indicative of a prior history of successful or unsuccessful delivery to the area and/or similar areas and selecting the delivery surface based at least in part on the prior history data  (see at least Burgess column 26, lines 50-62 , The predicted path of descent for a given delivery location may therefore be based on real time data of the atmospheric conditions (e.g., wind speed sensors), data of the delivery location (e.g., image data used to recognize structures), and/or archival data (e.g., three dimensional maps of delivery locations, data from previous deliveries at similar or related locations, etc.).) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thompson with the aforementioned feature of Burgess in order to increase the chance of a path of descent that is predicted to end at the desired delivery location and result in a successful delivery (see Burgess, column 26, lines 40-45).
Regarding claim 8, Thompson discloses the method of claim 7, but does not disclose wherein the area being identified using object recognition based on the object model.  
Burgess discloses wherein the area being identified using object recognition based on the object model (see at least column 3, lines 35-50, “The data about the surface, whether received from a remote source and/or locally generated by the UAV 110, may include identifiers of, for example, an obstacle 124, an intruder 126, and/or potential thereof when such obstacle and introduce may exist on or in the vicinity of the surface 122. The obstacle 124 may represent an object that may be static, such as a tree, or that may be moving, such as a wind turbine. In comparison, the intruder 126 may represent a living being, such as the user, another user (e.g., a rebellious teenager trying to illegally capture the UAV 110), a pet, a bird, or another living being. Generally, the obstacle 124 and/or the intruder 126 may represent a potential threat to a proper delivery of the package 112 and/or to an improper capturing of the UAV 110. For example, the package 112 or the UAV 110 may get tangled in the obstacle 124. Similarly, the intruder 126 may attempt to bring the UAV 110 down. In an example, the data about the obstacle 124 and/or the intruder 126 may be determined by sensors of the UAV 110. In another example, this data may be received from an external source. This external source may maintain a database of obstacles, intruders, and potential thereof per location, neighborhood, or at some other resolution level, based on historical data associated with past missions.” The examiner interprets obstacle identifiers and the database of obstacles, intruders etc., as an object model  ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with the aforementioned feature of Burgess to use an object model to identify obstacles in order to accurate identify intruders or obstacles and avoid such obstacles or intruders that could negatively interfere with the proper delivery of the payload (see Burgess Column 3, lines 35-50).
Regarding claim 9, Thompson discloses the method of claim 7, but does not disclose wherein the specification includes a target image pattern, and wherein the area is identified using image pattern recognition based on the target image pattern. 
Burgess discloses wherein the specification includes a target image pattern, and wherein the area is identified using image pattern recognition based on the target image pattern (see at least Burgess, Figure 4C and 4D and reference numeral 442, see also col. 29, lines 1-40 “FIG. 4C represents the determination of the location of the payload-release device from the image data. The image data is used to identify an image coordinate at which the image includes a pattern corresponding to the tracking features 420…. graphical representation of the image data 450 is illustrated in frame 441. The frame 441 can correspond to the field of view of the imaging system 430. The frame 441 depicts an image center 442 (represented by the “X”), and image representations of the payload 448 and the tracking features on the payload-release device (e.g., light sources 444, 446). The control system 454 can analyze the image data 450 to identify the image coordinates at which the tracking features are depicted. The location can then be determined based on an intersection between a projected line corresponding to those image coordinates and an altitude of the payload-release device 406, which can be indicated by the altimeter data 452.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with the aforementioned feature of Burgess because image pattern recognition allows for  accurately determining the desired delivery location.  
Regarding claim 10, Thompson discloses the method of claim 7, but does not disclose wherein the specification includes a target signal pattern, and wherein the area is identified based on recognition of the target signal pattern.  
Burgess discloses wherein the specification includes a target signal pattern, and wherein the area is identified based on recognition of the target signal pattern (see at least Burgess col 24, lines 15-45, “The imaging system may also be configured to detect modulation patterns of incoming light. As such, the light sources on the payload-release device may be emitted with a particular intensity modulation pattern to facilitate identification of the light sources by the imaging system and to better distinguish the light from the light sources from background light sources….At block 308, image coordinates of the light source can be identified within the obtained image data. For example, the image data obtained by the imaging system can be analyzed to identify a pattern in the image data that corresponds to the light sources. The image analysis can include identifying a pattern within the obtained image, a particular wavelength, a particular modulation pattern, or another identifiable feature corresponding to the light sources mounted on the payload-release device. In some cases, the image analysis can also involve analyzing a subset of an obtained image frame that corresponds to an expected area of the payload-release device. The expected area may be estimated based on sensor data from other sources, such as an IMU, GPS, or other system on the payload-release device. In addition, the analysis may involve adjusting an expected intensity and/or scale of the pattern to be identified based on sensor data indicating a distance to the payload-release device from the imaging system. The distance to the payload-release device may be estimated from data from an IMU, altimeter, GPS, ranging system, etc. on the payload-release device, and/or based on an encoder that tracks the length of tether deployed from the UAV. Upon identifying a pattern of light within the obtained image data that corresponds to the light source, image coordinates of the pattern may be specified as pixel coordinates or another unit…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with the aforementioned feature of Burgess because the target signal pattern allows for the UAV to determine the distance to the payload release device and the orientation of the payload release device and therefore assists with accurately delivering the payload to the delivery location. 
Regarding claim 16, Thompson discloses the method of claim 12, including operating the retractable delivery mechanism to lower the payload holder from the main body towards the selected delivery surface, but does not explicitly disclose obtaining data defining a descent cone defining an allowable range of three- dimensional positionings of the payload holder with respect to a position above the selected delivery surface;; monitoring a current position of the payload holder with respect to the three- dimensional positionings defining the descent cone; and operating a propulsion system of the UAV to control a position of the payload holder with respect to the three-dimensional positionings defining the descent cone.
Burgess discloses 
obtaining data defining a descent cone defining an allowable range of three-dimensional positionings of the payload holder with respect to a position above the selected delivery surface (see at least Burgess, deviates from predetermined path of descent 532 as described in col. 30 lines 5-10 and shown in Figures 5B.  See also Figures 4A-4C and 5A-5C and description of angle theta);
monitoring a current position of the payload holder with respect to the three- dimensional positionings defining the descent cone (see at least Burgess, col. 5, lines 38-50, The position of the payload-release device (egg) with respect to a target delivery location can be determined based on any combination of: image tracking from the UAV, inertial sensors on the UAV, GPS, etc. Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location. .); and
operating a propulsion system of the UAV to control a position of the payload holder with respect to the three-dimensional positionings defining the descent cone (see at least Burgess, col. 5, lines 38-50, The position of the payload-release device (egg) with respect to a target delivery location can be determined based on any combination of: image tracking from the UAV, inertial sensors on the UAV, GPS, etc. Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location. .); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson with the aforementioned features of Burgess in order to account for any deviations from a planned path of descent in real time to effect accurate delivery locations of the payload (see Burgess, abstract).
Regarding claim 17, the combination of Thompson and Burgess discloses the method of claim 16,  wherein the propulsion system comprises a propulsion sub-system attached to the payload holder, and the method comprises causing the propulsion sub-system to apply a thrust force to the payload holder to adjust the position of the payload holder with respect to the descent cone (see at least Burgess, Figure 5B and col. 29 line 60 through col. 30, line 15   “The payload-release device 506 can also include a translational positioning system 524, which may include thrusters and/or air foils for generating force on the payload-release device 506 via interaction with the surrounding atmosphere….FIG. 5B shows the payload-release device 506 (and the payload 508) being moved back to the predicted path of descent 532. The translational positioning system 524 is used to generate a thrust that counters the wind. As a result, the payload-release device 506 (and payload 508) can move back to the predetermined path of descent 532 and continue descending toward the delivery location…”)
Regarding claim 18, the combination of Thompson and Burgess discloses the method of claim 16, in which the three dimensional positionings of the descent cone are determined on the basis of one of more obstacles in the vicinity of the selected delivery surface (see at least Burgess col 18, lines 48-62, “The control system can monitor information from sensors indicating the descending altitude of the payload 108, and upon detecting that the payload 108 is within a particular distance of the ground, the control system can cause the tether-deployment mechanism 104 to begin slowing the descent of the payload 108. The control system may cause the rate of descent to slow to a predetermined safe speed by the time the payload 108 is near enough to the ground that it could interfere with (or be grabbed by) objects or people on the ground” and col 36, lines 17-29 “Such imaging sensor(s) 708 have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.”).
Regarding claim 19, the combination of Thompson and Burgess discloses the method of claim 16, in which the three dimensional positionings of the descent cone are determined on the basis of atmospheric conditions at the selected delivery location (see at least Burgess col 30, lines 1-10, “However, during descent, wind can apply force to the payload-release device 506 (and the payload 508) in a direction transverse to the tether 502, which causes the payload-release device to move in the direction of the applied force, swinging on the tether 502. Thus, the payload-release device 506 has deviated from the predetermined path of descent 532 associated with the delivery location.” and col 5 lines 42-54 “Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location. In some examples, the payload-release device can generate thrust, independent of the UAV, to compensate for wind or other translational forces as the payload descends from the UAV.”)
Regarding claim 20, the combination of Thompson and Burgess discloses the method of claim 16, comprising: obtaining data defining an allowable range of three-dimensional positionings of the main body while the retractable delivery mechanism is lowering the payload holder from the main body towards the selected delivery surface; and operating the propulsion system to control a position of the main body with respect to the allowable range of three-dimensional positionings (see at least Burgess, Figure 5C wherein UAV motion is shown, col. 30 and line 15-24, “FIG. 5C shows the payload-release device 506 (and the payload 508) being lowered along a revised path of descent 534. To account for the wind, the UAV moves in a direction opposite the force of wind. The effect of the wind can be used to determine the revised path of descent 534 for the delivery location, and the UAV 500 can move to a location along the revised path of descent 534. From the new location of the UAV 500, the payload-release device 506 can descend to the delivery location.” and  col. 5, lines 38-50, “The position of the payload-release device (egg) with respect to a target delivery location can be determined based on any combination of: image tracking from the UAV, inertial sensors on the UAV, GPS, etc. Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location.”.).

Claims  8-10, 12, and  16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haskin in view of Burgess et al. (US Patent No. 9,580,173, hereinafter "Burgess") 
Regarding claim 8, Haskin discloses the method of claim 7, but does not disclose wherein the area being identified using object recognition based on the object model. 
Burgess discloses wherein the area being identified using object recognition based on the object model (see at least column 3, lines 35-50, “The data about the surface, whether received from a remote source and/or locally generated by the UAV 110, may include identifiers of, for example, an obstacle 124, an intruder 126, and/or potential thereof when such obstacle and introduce may exist on or in the vicinity of the surface 122. The obstacle 124 may represent an object that may be static, such as a tree, or that may be moving, such as a wind turbine. In comparison, the intruder 126 may represent a living being, such as the user, another user (e.g., a rebellious teenager trying to illegally capture the UAV 110), a pet, a bird, or another living being. Generally, the obstacle 124 and/or the intruder 126 may represent a potential threat to a proper delivery of the package 112 and/or to an improper capturing of the UAV 110. For example, the package 112 or the UAV 110 may get tangled in the obstacle 124. Similarly, the intruder 126 may attempt to bring the UAV 110 down. In an example, the data about the obstacle 124 and/or the intruder 126 may be determined by sensors of the UAV 110. In another example, this data may be received from an external source. This external source may maintain a database of obstacles, intruders, and potential thereof per location, neighborhood, or at some other resolution level, based on historical data associated with past missions.” The examiner interprets obstacle identifiers and the database of obstacles, intruders etc., as an object model  ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haskin with the aforementioned feature of Burgess to use an object model to identify obstacles in order to accurate identify intruders or obstacles and avoid such obstacles or intruders that could negatively interfere with the proper delivery of the payload (see Burgess Column 3, lines 35-50).
Regarding claim 9, Haskin discloses the method of claim 7, but does not disclose wherein the specification includes a target image pattern, and wherein the area is identified using image pattern recognition based on the target image pattern. 
Burgess discloses wherein the specification includes a target image pattern, and wherein the area is identified using image pattern recognition based on the target image pattern (see at least Burgess, Figure 4C and 4D and reference numeral 442, see also col. 29, lines 1-40 “FIG. 4C represents the determination of the location of the payload-release device from the image data. The image data is used to identify an image coordinate at which the image includes a pattern corresponding to the tracking features 420…. graphical representation of the image data 450 is illustrated in frame 441. The frame 441 can correspond to the field of view of the imaging system 430. The frame 441 depicts an image center 442 (represented by the “X”), and image representations of the payload 448 and the tracking features on the payload-release device (e.g., light sources 444, 446). The control system 454 can analyze the image data 450 to identify the image coordinates at which the tracking features are depicted. The location can then be determined based on an intersection between a projected line corresponding to those image coordinates and an altitude of the payload-release device 406, which can be indicated by the altimeter data 452.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haskin with the aforementioned feature of Burgess because image pattern recognition allows for  accurately determining the desired delivery location.  
Regarding claim 10, Haskin discloses the method of claim 7, but does not disclose wherein the specification includes a target signal pattern, and wherein the area is identified based on recognition of the target signal pattern.  
Burgess discloses wherein the specification includes a target signal pattern, and wherein the area is identified based on recognition of the target signal pattern (see at least Burgess col 24, lines 15-45, “The imaging system may also be configured to detect modulation patterns of incoming light. As such, the light sources on the payload-release device may be emitted with a particular intensity modulation pattern to facilitate identification of the light sources by the imaging system and to better distinguish the light from the light sources from background light sources….At block 308, image coordinates of the light source can be identified within the obtained image data. For example, the image data obtained by the imaging system can be analyzed to identify a pattern in the image data that corresponds to the light sources. The image analysis can include identifying a pattern within the obtained image, a particular wavelength, a particular modulation pattern, or another identifiable feature corresponding to the light sources mounted on the payload-release device. In some cases, the image analysis can also involve analyzing a subset of an obtained image frame that corresponds to an expected area of the payload-release device. The expected area may be estimated based on sensor data from other sources, such as an IMU, GPS, or other system on the payload-release device. In addition, the analysis may involve adjusting an expected intensity and/or scale of the pattern to be identified based on sensor data indicating a distance to the payload-release device from the imaging system. The distance to the payload-release device may be estimated from data from an IMU, altimeter, GPS, ranging system, etc. on the payload-release device, and/or based on an encoder that tracks the length of tether deployed from the UAV. Upon identifying a pattern of light within the obtained image data that corresponds to the light source, image coordinates of the pattern may be specified as pixel coordinates or another unit…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haskin with the aforementioned feature of Burgess because the target signal pattern allows for the UAV to determine the distance to the payload release device and the orientation of the payload release device and therefore assists with accurately delivering the payload to the delivery location. 
Regarding claim 12, Haskin discloses the method of claim 11 including wherein the retractable delivery mechanism includes a payload holder, but does not explicitly disclose wherein the method comprises obtaining second sensor data at the designated second physical location using one or more sensors on the payload holder.   
Burgess discloses wherein the method comprises obtaining second sensor data at the designated second physical location using one or more sensors on the payload holder (see at least Burgess Figure 1D, position sensors 150 of payload release device 106) .   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haskin with the teaching of Burgess in order to provide additional information to optimize the path of descent and allow for accurate delivery of the package.  
Regarding claim 16, Haskin discloses the method of claim 12, including operating the retractable delivery mechanism to lower the payload holder from the main body towards the selected delivery surface (see at least Haskin Figure 1), but does not explicitly disclose obtaining data defining a descent cone defining an allowable range of three- dimensional positionings of the payload holder with respect to a position above the selected delivery surface; monitoring a current position of the payload holder with respect to the three- dimensional positionings defining the descent cone; and operating a propulsion system of the UAV to control a position of the payload holder with respect to the three-dimensional positionings defining the descent cone.
Burgess discloses 
obtaining data defining a descent cone defining an allowable range of three-dimensional positionings of the payload holder with respect to a position above the selected delivery surface (see at least Burgess, deviates from predetermined path of descent 532 as described in col. 30 lines 5-10 and shown in Figures 5B.  See also Figures 4A-4C and 5A-5C and description of angle theta);
monitoring a current position of the payload holder with respect to the three- dimensional positionings defining the descent cone (see at least Burgess, col. 5, lines 38-50, The position of the payload-release device (egg) with respect to a target delivery location can be determined based on any combination of: image tracking from the UAV, inertial sensors on the UAV, GPS, etc. Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location. .); and
operating a propulsion system of the UAV to control a position of the payload holder with respect to the three-dimensional positionings defining the descent cone (see at least Burgess, col. 5, lines 38-50, The position of the payload-release device (egg) with respect to a target delivery location can be determined based on any combination of: image tracking from the UAV, inertial sensors on the UAV, GPS, etc. Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location. .); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haskin with the aforementioned features of Burgess in order to account for any deviations from a planned path of descent in real time to effect accurate delivery locations of the payload (see Burgess, abstract).
Regarding claim 17, the combination of Haskin and Burgess discloses the method of claim 16,  wherein the propulsion system comprises a propulsion sub-system attached to the payload holder, and the method comprises causing the propulsion sub-system to apply a thrust force to the payload holder to adjust the position of the payload holder with respect to the descent cone (see at least Burgess, Figure 5B and col. 29 line 60 through col. 30, line 15   “The payload-release device 506 can also include a translational positioning system 524, which may include thrusters and/or air foils for generating force on the payload-release device 506 via interaction with the surrounding atmosphere….FIG. 5B shows the payload-release device 506 (and the payload 508) being moved back to the predicted path of descent 532. The translational positioning system 524 is used to generate a thrust that counters the wind. As a result, the payload-release device 506 (and payload 508) can move back to the predetermined path of descent 532 and continue descending toward the delivery location…”)
Regarding claim 18, the combination of Haskin and Burgess discloses the method of claim 16, in which the three dimensional positionings of the descent cone are determined on the basis of one of more obstacles in the vicinity of the selected delivery surface (see at least Burgess col 18, lines 48-62, “The control system can monitor information from sensors indicating the descending altitude of the payload 108, and upon detecting that the payload 108 is within a particular distance of the ground, the control system can cause the tether-deployment mechanism 104 to begin slowing the descent of the payload 108. The control system may cause the rate of descent to slow to a predetermined safe speed by the time the payload 108 is near enough to the ground that it could interfere with (or be grabbed by) objects or people on the ground” and col 36, lines 17-29 “Such imaging sensor(s) 708 have numerous possible applications, such as obstacle avoidance, localization techniques, ground tracking for more accurate navigation (e.g., by applying optical flow techniques to images), video feedback, and/or image recognition and processing, among other possibilities.”).
Regarding claim 19, the combination of Haskin and Burgess discloses the method of claim 16, in which the three dimensional positionings of the descent cone are determined on the basis of atmospheric conditions at the selected delivery location (see at least Burgess col 30, lines 1-10, “However, during descent, wind can apply force to the payload-release device 506 (and the payload 508) in a direction transverse to the tether 502, which causes the payload-release device to move in the direction of the applied force, swinging on the tether 502. Thus, the payload-release device 506 has deviated from the predetermined path of descent 532 associated with the delivery location.” and col 5 lines 42-54 “Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location. In some examples, the payload-release device can generate thrust, independent of the UAV, to compensate for wind or other translational forces as the payload descends from the UAV.”)
Regarding claim 20, the combination of Haskin and Burgess discloses the method of claim 16, comprising: obtaining data defining an allowable range of three-dimensional positionings of the main body while the retractable delivery mechanism is lowering the payload holder from the main body towards the selected delivery surface; and operating the propulsion system to control a position of the main body with respect to the allowable range of three-dimensional positionings (see at least Burgess, Figure 5C wherein UAV motion is shown, col. 30 and line 15-24, “FIG. 5C shows the payload-release device 506 (and the payload 508) being lowered along a revised path of descent 534. To account for the wind, the UAV moves in a direction opposite the force of wind. The effect of the wind can be used to determine the revised path of descent 534 for the delivery location, and the UAV 500 can move to a location along the revised path of descent 534. From the new location of the UAV 500, the payload-release device 506 can descend to the delivery location.” and  col. 5, lines 38-50, “The position of the payload-release device (egg) with respect to a target delivery location can be determined based on any combination of: image tracking from the UAV, inertial sensors on the UAV, GPS, etc. Translational offsets of the descending payload-release device (e.g., due to wind) with respect to the target delivery location, as determined in real time, can be compensated for by corresponding translational motion of the UAV and/or by operating thrusters on the descending device itself. In some examples, upon detecting a drift in the descending payload due to wind, the UAV can move parallel to the ground such that the payload still lands in the intended delivery location.”.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speasl et al. (US PG Pub. 2020/0286389 ) discloses a UAV that includes a payload holder pertinent to the instant application (see at least Figure 12 and 13).  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662